DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-11, 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs, et al. (DE 1809459, hereafter Fuchs) in view of Weihrauch et al. (DE 202014007337, hereafter Weihrauch)

Fuchs does not explicitly teach reflective optical elements disposed between the tyre and the camera and arranged to direct light reflected from the tyre onto the camera.
Weihrauch teaches a device for measuring tread depth of tyres, the device comprising: a camera (image capturing element 11) arranged to view an illuminated section of the tyre, and reflective optical elements (image deflection element 12) disposed between the tyre and the camera and arranged to direct light reflected from the tyre onto the camera. (translation par. 52, Fig. 1)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Fuchs to include reflective optical elements, as taught by Weihrauch, in order to be able to locate the camera in a different orientation to adapt to a wider variety of installation requirements.
With respect to claim 2, Fuchs, as modified by Weihrauch, teaches the light source is linear and parallel to the obstruction. (Fuchs, Fig. 1)
	With respect to claim 4, Fuchs, as modified by Weihrauch, teaches the obstruction is substantially linear. (Fuchs, Fig. 1)
With respect to claims 6-7 and 15-16, although Fuchs, as modified by Weihrauch, does not explicitly disclose the reflective optical elements include a mirror having a parabolic shape in the direction parallel to the obstruction or the reflective optical elements comprise one or more 
	With respect to claim 8, Fuchs, as modified by Weihrauch, teaches the obstruction is formed by a part of the housing of the device. (Fuchs, Fig. 1)
With respect to claim 9, although Fuchs, as modified by Weihrauch, does not explicitly teach wherein the obstruction is provided by a strip of material which blocks light, and wherein said strip of material is provided on a transparent material, this would have been an obvious modification of the structure of Fuchs in order to provide a shadow having a particular location or desired shape.

	With respect to claim 10, Fuchs teaches a method of measuring tread depth of tyres, the method comprising: driving a tyre over a scanner in a first direction; illuminating the tyre with light emitted by a light source provided by the scanner; partially blocking the light emitted by the light source in a second direction substantially perpendicular to the first direction such that a shadow is cast on the tyre in a direction substantially perpendicular to a tread of the tyre; and viewing the illuminated section of the tyre with a camera. (Fig. 1)
Fuchs does not explicitly teach imaging the illuminated section of the tyre onto the camera using one or more reflective optical elements disposed between the tyre and the camera and arranged to direct light reflected from the tyre onto the camera.
Weihrauch teaches a method for measuring tread depth of tyres, the method comprising: viewing an illuminated section of a tyre with a camera (image capturing element 11) and imaging the illuminated section of the tyre onto the camera using one or more reflective optical elements (image deflection element 12) disposed between the tyre and the camera and arranged to direct light reflected from the tyre onto the camera. (translation par. 52, Fig. 1)

	With respect to claim 11, Fuchs, as modified by Weihrauch, teaches illuminating a linear section of the tyre using a light source which is linear and perpendicular to the first direction. (Fuchs, Fig. 1)
	With respect to claim 13, Fuchs, as modified by Weihrauch, teaches blocking the light with a linear obstruction. (Fuchs, Fig. 1)

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs in view of Weihrauch, as in the above rejection, and further in view of Niimura et al. (JP 2015148583, hereafter Niimura)
	With respect to claims 3 and 12, Fuchs, as modified by Weihrauch, teaches all that is claimed, as in the above rejection, except wherein the light source is a strip of LED lights.
	However, the use of LED lights is well known. For example, Niimura teaches a measuring device equipped with a strip of LED lights. (Abstract, Fig. 1)
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the invention of Fuchs to include a strip of LED lights as a light source in order to provide bright and energy efficient lighting.

Response to Arguments
Applicant’s arguments filed September 7, 2021 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/Primary Examiner, Art Unit 2853